Citation Nr: 1422863	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-22 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for status post left inguinal hernia repair.

2.  Entitlement to an initial compensable rating for status post division and ligation of the ilioinguinal nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to November 1990 and from August 1992 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, continued a noncompensable rating for status post left inguinal hernia repair, and granted service connection for status post division and ligation of the ilioinguinal nerve, assigned a 0 percent rating effective March 31, 2009.

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2011.  The Board then remanded the issue of entitlement to a compensable rating for status post left inguinal hernia repair in May 2012.  For reasons discussed below, the issue of a higher initial rating for the ilioinguinal nerve condition was not previously addressed.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board remanded the Veteran's appeal in order to provide her with a new VA examination to assess the current severity of her condition.  This examination was scheduled for August 2012, but the Veteran did not appear.  In a February 2013 submission, her representative stated that she was unable to attend due to no fault of her own, and asked to have the examination rescheduled.  Therefore, a new examination will be provided.

In addition, as noted above, the Veteran was granted service connection for an ilioinguinal nerve condition in the July 2009 rating decision on appeal.  In her May 2010 VA Form 9 substantive appeal, she stated that she experienced pain and nerve damage in the lower left inguinal area.  As this statement was received within one year of the rating decision, the Board has interpreted her statements and subsequent testimony and assertions as a notice of disagreement (NOD) with the rating assigned for her ilioinguinal nerve condition.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes [an NOD]").  

The filing of an NOD places a claim in appellate status.  The failure to issue a Statement of the Case (SOC) in this circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and current severity of the service-connected status post left inguinal hernia repair.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner should discuss the current nature and severity of the Veteran's status post left inguinal hernia repair.  The VA examiner should also discuss in detail all symptomatology associated with her status post left inguinal hernia repair.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

2.  Review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any benefit sought is not granted in full, issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

3.  Provide the Veteran an SOC addressing the issue of her claimed entitlement to an initial compensable rating for status post division and ligation of the ilioinguinal nerve.  Remind her that she still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of this claim to the Board, and advise her of how long he has to do this.  Only if she perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



